Citation Nr: 1631172	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-49 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection bilateral plantar fasciitis.

4.  Entitlement to service connection for left flank pain and numbness.

5.  Entitlement to a compensable rating for a right knee disability.

6.  Entitlement to a compensable rating for a left knee disability. 

7.  Entitlement to a compensable rating prior to July 25, 2013, and in excess of 10 percent thereafter for a lumbar spine disability.

8.  Entitlement to an earlier effective date for the award of a 10 percent rating, prior to July 25, 2013 for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to June 1981, from February 1985 to February 1987, and from October 1987 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board for additional development in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's November 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  However, he withdrew his hearing request in a September 2011 correspondence.  The Veteran has since filed an additional VA form 9 in June 2015 and requested a Board hearing at his local VA office.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2015); 38 U.S.C.A. § 7107 (West 2014).  Thus, a remand of this appeal is warranted to schedule a hearing.

With regard to the claims of increased ratings and an earlier effective date for a lumbar spine disability, the Veteran submitted a notice of disagreement in February 2016 that disagreed with a June 2015 rating decision.  The Veteran's February 2016 correspondence is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to an increased rating and earlier effective date for a lumbar spine disability.  The Veteran and representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to those issues.

2.  Schedule the Veteran for a hearing before a member of the Board at his local VA office.  Notify the Veteran and representative of the date, time, and location of the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




